Citation Nr: 0208367	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
back disorder.

(The issues of whether new and material evidence has been 
submitted in order to reopen claims for entitlement to 
service connection for residuals of a head injury and a right 
knee disorder, and the entitlement to service connection for 
residuals of a head laceration to include an eye injury, left 
knee disorder, right hand laceration, neck disorder, and 
residuals of a foot injury will be the subject of a later 
Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1987 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA) which found that new and 
material evidence had not been submitted in order to reopen a 
claim for entitlement to service connection for a back 
disorder. 

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a back disorder.  Further 
development will be conducted on the issue of service 
connection for a back disorder on a de novo basis and the 
issues of whether new and material evidence has been 
submitted in order to reopen a claim for entitlement to 
service connection for residuals of a head injury and a right 
knee disorder and the claims for entitlement to service 
connection for residuals of a head laceration to include an 
eye injury, left knee disorder, right hand laceration, neck 
disorder, and residuals of a foot injury pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  In May 1993 the RO denied the veteran's claim for 
entitlement to service connection for back disorder.  The 
veteran did not perfect an appeal of this decision.

3.  The evidence received subsequent to the May 1993 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The additional evidence received since the RO's May 1993 
decision is new, and material, and the requirements to reopen 
the veteran's claim of entitlement to a back disorder have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims.  Thus the regulations are not applicable to the 
current claim. 

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, and the supplemental statements of the case.  A May 
2001 letter from the RO to the veteran specifically informed 
him of the provisions of the VCAA.  All pertinent available 
records have been obtained.  

The veteran has identified no other available potential 
sources of treatment records.  The veteran has been afforded 
a VA examination.  Thus, the Board concludes that the VA has 
satisfied the requirements set forth in the VCAA even if the 
veteran's claim were to be evaluated under the higher review 
standards used for evaluation of a claim of entitlement to 
service connection for a back disorder.

I. FACTUAL BACKGROUND

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 and 
Supp. 2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2001).

The evidence of record at the time of the May 1993 rating 
decision is briefly summarized.  The veteran's service 
medical records (SMR's) show treatment on multiple dates for 
back complaints.  At the time of the veteran's discharge 
examination he gave a history recurrent back pain.  The 
veteran indicated that he took Motrin for a back injury.  The 
spine was clinically evaluated as normal.

The veteran underwent a VA examination in April 1993.  The 
veteran stated that he worked throughout his time in service 
as a truck and heavy equipment mechanic, as well as a 
wrecker.  He said that he had not had a specific injury but 
that while in the course of his usual duties that he did a 
great deal of heavy lifting and over the last year or two he 
had some backaches that follow heavy lifting.  He has had no 
pain since he has been out of service.  The pain has never 
radiated or extended anywhere away from the lumbar area.  X-
rays of the lumbar spine showed no abnormality.  The 
diagnosis was by history only, not clinically apparent and 
non-limiting, complaints of low backaches following strenuous 
lifting. 

Service connection for back disorder was denied by the RO in 
May 1993.  At that time the RO determined that there was no 
clinical evidence of a diagnosis of a back disorder.  The 
veteran was notified of that decision and of his appellate 
rights.  Following receipt of a notice of disagreement the 
veteran was furnished a statement of the case.  He did not 
file a substantive appeal.  Accordingly, the May 1993 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  However, 
the veteran may reopen his claims by the submission of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received since the May 1993 decision includes VA 
treatment records dated from 1999 to February 2001.  These 
records show that the veteran has sought treatment for 
various disorders, to include complaints of back pain. A VA 
magnetic resonance imaging (MRI) test conducted on February 
2000 showed that the veteran had an asymmetric disc bulge L5-
S1 to the right causing narrowing of the inferior neural 
foramina on the right.  There were no other significant 
findings.

A hearing was held at the RO in February 2000.  The veteran 
testified that he probably hurt his back while working as a 
mechanic, and due to lifting heavy objects.  He stated that 
he had lower back pain, which occurred on a constant basis.  
He also experienced back pain when he stood for extended 
periods of time.  

A VA examination was conducted in May 2000.  The diagnosis 
was asymmetric disc bulge, L5-S1, to the right, causing 
narrowing of the inferior neural foramina on the right.

II. ANALYSIS

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation or diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The evidence does not show 
that the veteran possesses medical expertise and it is has 
not been contended otherwise.

In this regard the additional evidence received since the May 
1993 RO decision includes VA medical records dated in from 
1999 to February 2001 indicating the presence of a back 
disorder.  

The May 2000 VA examination diagnosed the veteran with 
asymmetric disc bulge, L5-S1, to the right, causing narrowing 
of the inferior neural foramina on the right.  As this is the 
first postservice clinical findings presented that the 
veteran has a back disorder, this evidence is considered both 
new and material.  Therefore, the Board finds that the 
veteran has submitted new and material evidence and his claim 
for entitlement to service connection for a back disorder is 
reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
back disorder is granted and to this extent only the claim is 
allowed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

